DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Octavio DaCosta on 9/2/2022.

The application has been amended as follows: 
  
1. (Currently Amended) A transportation control unit (TCU) switching method, implemented by a first TCU connected to a base station, wherein the TCU switching method comprises: receiving, by the first TCU, a first device message directly from a first device located in a vehicle; determining a first location of the first device based on the first device message; sending the first device message to a second TCU in response to determining the first location is in an information exchange area, wherein the information exchange area represents an area used for communication with at least one TCU and includes environment conditions in a traveling direction of the vehicle, wherein the first TCU is associated with a first management and control area, wherein the first management and control area comprises a first sub-area in the information exchange area and includes a coverage area of a communication device connected to the first TCU, wherein the second TCU is a neighbor TCU to the first TCU in the traveling direction of the vehicle, wherein the second TCU is associated with a second management and control area, and wherein the second management and control area comprises a second sub-area in the information exchange area; determining a preset distance based on a communication delay between the vehicle and at least one of the first TCU or the second TCU, and a speed limit of the first location; and handing over the first device to the second TCU in response to determining the first location meets a first preset condition, wherein the first preset condition is that the first location is in the first sub-area and a distance between the first location and a boundary line between the first sub-area and the second sub-area is less than the preset distance in response to a message type of the first device message being a transaction message.  

2. - 3. (Cancelled)  
  
4. (Previously Presented) The TCU switching method of claim 1, further comprising handing over the first device to the second TCU when  the first preset condition further comprises that the first TCU has a transaction message to send to the first device.  
5. (Previously Presented) The TCU switching method of claim 1, further comprising delaying handover when the first location of the first device meets the first preset condition and a message sending and receiving status of the first TCU meets a third preset condition.  
6. (Previously Presented) The TCU switching method of claim 5, wherein the third preset condition is that the first TCU has not responded to a transaction message from the first device in the first sub-area.  
7. (Previously Presented) The TCU switching method of claim 5, wherein the third preset condition is that the first TCU has a transaction message to send to the first device.  
8. (Previously Presented) The TCU switching method of claim 1, wherein the information exchange area is based on a risk analysis requirement.  
9. (Previously Presented) The TCU switching method of claim 1, wherein the information exchange area comprises a part of a coverage area of the base station that does not overlap with a coverage area of another base station or the information exchange area comprises at least an overlapping area between a coverage area of an edge base station of the first TCU and a coverage area of an edge base station of the second TCU.  
10. (Currently Amended) A message synchronization method, implemented by a first transportation control unit (TCU), wherein the message synchronization method comprises: receiving, by the first TCU, a first device message directly from a first device located in a vehicle; determining a location of the first device based on the first device message; sending the first device message of the first device to a second TCU in response to determining the location of the first device is in an information exchange area, wherein the information exchange area represents an area used for communication with at least one TCU and includes environment conditions in a traveling direction of the vehicle, and wherein the second TCU is a neighbor TCU of the first TCU in the traveling direction of the vehicle; determining a preset distance based on a communication delay between the vehicle and at least one of the first TCU or the second TCU, and a speed limit of the location; and handing over the first device to the second TCU in response to determining the location meets a first preset condition, wherein the first preset condition is that the location is in a first sub-area and a distance between the location and a boundary line between the first sub-area and a second sub-area is less than the preset distance in response to a message type of the first device message being a transaction message.  
11. (Previously Presented) The message synchronization method of claim 10, further comprising receiving a second device message of the first device from the second TCU when the first device is handed over to the second TCU, wherein the second device message of the first device is received from the first device in the information exchange area.  
12. (Previously Presented) The message synchronization method of claim 10, wherein the information exchange area is based on a risk analysis requirement.  
13. (Previously Presented) The message synchronization method of claim 10, wherein the information exchange area comprises at least an overlapping area between a first coverage area of a first edge base station of the first TCU and a second coverage area of a second edge base station of the second TCU.  
14. (Currently Amended) A transportation control unit (TCU) switching apparatus of a first TCU, comprising: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the TCU switching apparatus to be configured to: receive, by the first TCU, a first device message directly from a first device located in a vehicle; determine a first location of the first device based on the first device message; send the first device message of the first device to a second TCU when the first location is in an information exchange area, wherein the information exchange area 5Atty. Docket: 4747-36400 (85540417US04) represents an area used for communication with at least one TCU and includes environment conditions in a traveling direction of the vehicle, wherein the first TCU is associated with a first management and control area, wherein the first management and control area comprises a first sub-area in the information exchange area and includes a coverage area of a communication device connected to the first TCU, and wherein the second TCU is a neighbor TCU to the first TCU in the traveling direction of the vehicle, wherein the second TCU is associated with a second management and control area, and wherein the second management and control area comprises a second sub-area in the information exchange area; determine a preset distance based on a communication delay between the vehicle and at least one of the first TCU or the second TCU, and a speed limit of the first location; and hand over the first device to the second TCU when the first location meets a first preset condition, wherein the first preset condition is that the first location is in the first sub- area and a distance between the first location and a boundary line between the first sub-area and the second sub-area is less than [[a]] the preset distance when a message type of the first device message is a transaction message.  

15.- 16. (Cancelled)  
  
17. (Previously Presented) The TCU switching apparatus of claim 14, wherein the instructions further cause the TCU switching apparatus to hand over the first device to the second TCU when the first preset condition further comprises that the first TCU has a transaction message to send to the first 6Atty. Docket: 4747-36400 (85540417US04) device, and wherein the preset distance is a distance determined based on a communication delay between the vehicle and at least one of the first TCU and the second TCU, and a speed limit of the first location.  
18. (Previously Presented) The TCU switching apparatus of claim 14, wherein the instructions further cause the TCU switching apparatus to be configured to delay handover when the first location of the first device meets the first preset condition and a message sending and receiving status of the first TCU meets a third preset condition.  
19. (Previously Presented) The TCU switching apparatus of claim 18, wherein the third preset condition is that the first TCU has not responded to a transaction message from the first device in a first sub-area.  
20. (Previously Presented) The TCU switching apparatus of claim 18, wherein the third preset condition is that the first TCU comprises a transaction message to be sent to the first device.  
21. (Previously Presented) The TCU switching apparatus of claim 14, wherein the information exchange area is based on a risk analysis requirement.  
22. (Previously Presented) The TCU switching apparatus of claim 14, wherein the information exchange area comprises a part of a coverage area of a base station that does not overlap with a coverage area of another base station or the information exchange area comprises at least an 7Atty. Docket: 4747-36400 (85540417US04) overlapping area between a coverage area of an edge base station of the first TCU and a coverage area of an edge base station of the second TCU.  
23. (Currently Amended) A message synchronization apparatus, applied to a first TCU, wherein the message synchronization apparatus comprises: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the message synchronization apparatus to be configured to: receive, by the first TCU, a first device message directly from a first device located in a vehicle; determine a location of the first device based on the first device message; send the first device message of the first device to a second TCU when the location of the first device is in an information exchange area, wherein the information exchange area represents an area used for communication with at least one TCU and includes environment conditions in a traveling direction of the vehicle, and wherein the second TCU is a neighbor TCU of the first TCU in the traveling direction of the vehicle; determine a preset distance based on a communication delay between the vehicle and at least one of the first TCU or the second TCU, and a speed limit of the location; and hand over the first device to the second TCU when the location meets a first preset condition, wherein the first preset condition is that the location is in a first sub-area and a distance between the location and a boundary line between the first sub-area and a second sub-area is less than [[a]] the preset distance when

24. (Previously Presented) The message synchronization apparatus of claim 23, wherein the instructions further cause the message synchronization apparatus to be configured to receive a second device message of the first device from the second TCU when the first device is handed over to the second TCU, wherein the second device message of the first device is received from the first device in the information exchange area.  
25. (Previously Presented) The message synchronization apparatus of claim 23, wherein the information exchange area is based on a risk analysis requirement.  
26. (Previously Presented) The message synchronization apparatus of claim 23, wherein the information exchange area comprises at least an overlapping area between a first coverage area of a first edge base station and a second coverage area of a second edge base station, wherein the first TCU comprises the first edge base station, and wherein the second TCU comprises the second edge base station.  
27. (Previously Presented) The message synchronization apparatus of claim 23, wherein the instructions further cause the message synchronization apparatus to be configured to hand over the first device when the first preset condition further comprises the first TCU has a transaction message to send to the first device.  
28. (Previously Presented) The message synchronization apparatus of claim 23, wherein the instructions further cause the message synchronization apparatus to be configured to delay handover when the location 9Atty. Docket: 4747-36400 (85540417US04) of the first device meets the first preset condition and a message sending and receiving status of the first TCU meets a third preset condition.  
29. (Previously Presented) The message synchronization method of claim 10, further comprising handing over the first device when the first preset condition further comprises the first TCU has a transaction message to send to the first device.  
30. (Previously Presented) The message synchronization method of claim 10, further comprising delaying handover when the location of the first device meets the first preset condition and a message sending and receiving status of the first TCU meets a third preset condition.



Allowable Subject Matter
Claim 1, 4-14, 17-30 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended 8/25/2022 and further in the Examiner’s Amendment. The prior art fails specifically to teach the combination of “receiving, by the first TCU, a first device message directly from a first device located in a vehicle; determining a first location of the first device based on the first device message; sending the first device message to a second TCU in response to determining the first location is in an information exchange area […] wherein the second TCU is a neighbor TCU to the first TCU in the traveling direction of the vehicle […]; determining a preset distance based on a communication delay between the vehicle and at least one of the first TCU or the second TCU, and a speed limit of the first location; and handing over the first device to the second TCU in response to determining the first location meets a first preset condition, wherein the first preset condition is that the first location is in the first sub-area and a distance between the first location and a boundary line between the first sub-area and the second sub-area is less than the preset distance in response to a message type of the first device message is being a transaction message” with the other claimed limitations. Claim 10 is allowed for the same reason.
In Moghe et al. (“Moghe”) (US 20180063261 A1), teaches a TCU that collects profile information from a vehicle and transmits this to a TCU in the traveling direction of the vehicle based on the profile ¶0038-39, and this is to allow the next TCU to be ready to cover the vehicle when it enters the next coverage. However, this reference does not teach the same condition for handing over the device i.e. the “first preset condition” as claimed. Agarwal et al. (US 20140126410 A1) does teach orchestrating a handover between base stations by obtaining a speed of a vehicle, a speed limit for a nearby road and direction of the UE, ¶0128. However this reference only teaches that these may be elements that can go into determining handover, but there is no determination of a “preset distance” based on “a communication delay between the vehicle and at least one of the first TCU or the second TCU, and a speed limit of the first location” or a “preset condition” being “a distance between the first location and a boundary line between the first sub-area and the second sub-area is less than the preset distance” as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478